EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10, line 10, please delete “of the macerator element”.
EXAMINER'S COMMENT
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expandable member in claims 1, 10, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “76” has been used to designate both cut-outs and occlusion shaft in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10 and 15, the prior art of record does not disclose or suggest a device including an inner shaft, a distal leading end attached to the inner shaft distal, the inner shaft coaxially extending through a rotating member lumen of a macerator element such that an inner shaft distal end extends a certain distance distally beyond a distal most end of the macerator element, an expandable member having a proximal end attached to an outer shaft distal end and a distal end attached to the distal leading end, in combination with the other claimed elements. 
The closest prior art includes Stinis (US 2012/0197277A1) that discloses a device having an outer shaft (210; Fig. 2A), an inner shaft (216) having an inner lumen. A rotating member [0066; (232)] through which the inner shaft distally extends beyond a distal most end of the macerator element. A distal leading end (218) is attached to the inner shaft distal end. However, a proximal end of an expandable member (222) is not attached to an outer shaft distal end and a distal end of the expandable member is not attached to the distal leading end. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with the other claimed limitations. 
Golan (US 2012/0253358A1), Lafontaine et al. (US 2002/0151918A1) and Lucas (US 2006/0253145A1) disclose devices that disclose an outer shaft, and inner shaft, a rotating member and an expandable member. However, Golan, Lafontaine et al. and Lucas do not disclose a distal leading end attached to the inner shaft distal end or an expandable member having a proximal end attached to an outer shaft distal end and a distal end attached to the distal leading end. No reasonable combination could be found which disclose or suggest these features in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771